      Case 2:20-cr-00032-WBS Document 148 Filed 08/02/21 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     JEROME PRICE, SBN 278893
 3
     Assistant Federal Defenders
 4   Designated Counsel for Service
     801 I Street, Third Floor
 5   Sacramento, CA 95814
     T: (916) 498-5700
 6   Attorneys for Defendant
 7   DONALD CARNEY

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10      UNITED STATES OF AMERICA,             )   Case No. 2:20-CR-32-WBS-3
                                              )
11                   Plaintiff,               )   [PROPOSED] ORDER TO RESCIND
                                              )   TRANSPORTATION ORDER ISSUED
12                       vs.                  )   PURSUANT TO 18 U.S.C. § 4285
13                                            )
               DONALD CARNEY,                 )   Judge: Hon. Jeremy D. Peterson
14                                            )
                    Defendant.                )
15
            TO:    THE UNITED STATES MARSHALS SERVICE (“USMS”)
16
            At the defendant’s request, the transportation order previously issued at ECF No. 136 is
17
     hereby rescinded.
18
19
     Dated: July 30, 2021                               _____________________________
20
                                                        HON. JEREMY D. PETERSON
21                                                      United States Magistrate Judge

22
23
24
25
26
27

28

                                                    1
